     Case 19-17921-mkn          Doc 255    Entered 03/07/20 10:38:25           Page 1 of 34



 1   ROBERT E. ATKINSON, ESQ., Bar No. 9958
     Email: robert@nv-lawfirm.com
 2
     ATKINSON LAW ASSOCIATES LTD.
 3   376 E. Warm Springs Rd Suite 130
     Las Vegas, NV 89119
 4   Telephone: (702) 614-0600
     Facsimile: (702) 614-0647
 5
     Attorney for Brian D. Shapiro, Trustee
 6
                                UNITED STATES BANKRUPTCY COURT
 7                                     DISTRICT OF NEVADA
 8
        In re:                                         Case No. 19-17921-mkn
 9                                                     Chapter 7
        GENERATION NEXT FRANCHISE
10      BRANDS, INC.,
                                                       Hearing Date: OST Requested
11
                         Debtor.                       Hearing Time: OST Requested
12
                                                       Jointly Administered:
13
           Affects All Debtors                         19-17921-mkn GENERATION NEXT
14         Affects GENERATION NEXT                                  FRANCHISE BRANDS, INC.
           FRANCHISE BRANDS, INC.                                   (Lead)
15         Affects REIS & IRVY’S INC.                  19-17922-mkn REIS & IRVY’S INC.
           Affects PRINT MATES, INC.                   19-17923-mkn PRINT MATES, INC.
16
           Affects 19 DEGREES, INC.                    19-17924-mkn 19 DEGREES, INC.
17

18
        MOTION FOR AN ORDER: (I) APPROVING SALE OF CERTAIN ESTATE
19    ASSETS FREE AND CLEAR OF LIENS; AND (II) APPROVING STIPULATIONS
                        REGARDING LIEN RELEASES
20

21           BRIAN D. SHAPIRO, the chapter 7 trustee of the above-captioned bankruptcy
22   estates (“Trustee”), hereby moves the Court for entry of an order approving an offer for the
23   sale of certain property of the bankruptcy estate and approving associated stipulations
24   regarding lien releases.
25           This Motion is based on: the Memorandum of Points and Authorities contained
26   herein; the pleadings and papers on file in this case; the attached exhibits; the Declaration of
27   Brian D. Shapiro (“Trustee’s Decl.”) filed contemporaneously herewith; filed
28




                                                      -1-
     Case 19-17921-mkn            Doc 255       Entered 03/07/20 10:38:25       Page 2 of 34



 1
     contemporaneously herewith; and any oral arguments made of the time of hearing on this
 2
     matter.
 3

 4   DATED: March 6, 2020                              ATKINSON LAW ASSOCIATES LTD.
 5
                                                       By:           /s/ Robert Atkinson
 6                                                             ROBERT E. ATKINSON, ESQ.
                                                               Nevada Bar No. 9958
 7
                                                               Attorney for Trustee Brian D. Shapiro
 8

 9                        MEMORANDUM OF POINTS AND AUTHORITIES
10                                         I.      BACKGROUND
11             1.       Pre-petition, the Debtors were collectively involved in the industry of
12   unattended retail solutions and vending kiosks, and the franchising thereof. [DE #27 at ¶ 9.]
13             2.       On December 15, 2019 (“Petition Date”), the debtors filed for chapter 11
14   bankruptcy relief in this district, commencing these four bankruptcy cases (collectively, the
15   “Bankruptcy Cases”):
16
                       19-17921-mkn GENERATION NEXT FRANCHISE BRANDS, INC.
17                     19-17922-mkn REIS & IRVY’S INC.
                       19-17923-mkn PRINT MATES, INC.
18
                       19-17924-mkn 19 DEGREES, INC.
19   [DE #1].
20             3.       On December 17, 2019, an order was entered [DE #47] for joint administration
21   of the Bankruptcy Cases.
22             4.       On January 24, 2020, an order was entered [DE #164] converting these cases to
23   one under Chapter 7.
24             5.       Also on January 24, 2020, Brian D. Shapiro was appointed as chapter 7 trustee
25   of all four above-captioned bankruptcy estates (collectively, the “Bankruptcy Estates”). [DE
26   #166.]
27             6.       The schedules of the four debtor entities collectively identify several asset
28   classes, mostly consisting of bank accounts, patents, inventory, office furnishings and fixtures.



                                                         -2-
     Case 19-17921-mkn         Doc 255      Entered 03/07/20 10:38:25        Page 3 of 34



 1
     [DE #126, 128, 132, and 133.] Most of the assets are the property of debtor Reis & Irvy’s
 2
     Inc. [Id.]
 3
            7.        The schedules also identify several lienholders: Genext Loan, LLC; Brett Hall;
 4
     CK Green Partners, LLC; and Kenneth Cascarella. [Id.] During the pendency of the chapter
 5
     11 case, Genext Loan, LLC also became a super-priority lienholder as a result of providing
 6
     post-petition financing to the Debtors. [DE #62.]
 7
            8.        The pleadings filed by Debtors at the start of the Bankruptcy Cases also
 8
     identified another lienholder, Presto Yogurt Vending LLC (“Presto”), which owns two kiosks
 9
     and for which it is the holder of a pre-petition perfected lien against those two machines. [DE
10
     #27 at ¶ 30.]
11
            9.        The Trustee investigated the assets of the Debtor entities, and discovered that a
12
     classic “melting ice cube” situation exists: the assets of the Debtor are valuable, but the value
13
     of those assets will be significantly diminished over time and in the near future. Lienholder
14
     Genext Loan, LLC (hereinafter, “Buyer”) approached the Trustee with an offer to purchase
15
     most of the assets of the estates, in exchange for a mixture of a credit bid of the amount owed
16   to Buyer, plus cash. After assessing the situation, the Trustee entered into negotiations with
17   Buyer. [Trustee’s Decl. at ¶ 5.]
18          10.       During his investigations, the Trustee also became aware of three other entities
19   that asserted lien interests in some of the assets of the Debtors: Flex, Ltd., Pitney Bowes Inc.,
20   and Socially Responsible Brands, Inc. [Id. at ¶ 6.]
21          11.       Complex multi-party negotiations ensued, and ultimately an Asset Purchase
22   Agreement (“APA”) was signed with the Buyer and the four Bankruptcy Estates. The APA,
23   which is attached hereto as EXHIBIT 1 and which is discussed further below, is contingent
24   upon bankruptcy court approval. The APA seeks a sale of most of the assets of the estates
25   (the “Sale”), free and clear of all liens, claims, and encumbrances. Towards that end:
26
                     Lienholders Brett Hall, CK Green Partners, LLC, and Kenneth Cascarella
27                    (collectively, the “Participating Lienholders”) are tendering lien releases
                      conditional upon approval of the Sale in exchange for either equity
28                    participation in Buyer, or a cash payment by Buyer;


                                                       -3-
     Case 19-17921-mkn             Doc 255   Entered 03/07/20 10:38:25       Page 4 of 34



 1                   The lien of Buyer is being deemed satisfied as a result of the credit bid portion
                      of the purchase price;
 2

 3                   The secured assets of Presto are not being sold (thus preserving its lien on
                      those assets); and
 4
                     Flex, Ltd., Pitney Bowes Inc., and Socially Responsible Brands, Inc.
 5                    (collectively hereinafter, the “Cash-Out Parties”) are each providing their
 6
                      consent to the Sale, in exchange for cash payments to be distributed to those
                      parties by the Trustee immediately after closing of the Sale.
 7
     [Trustee’s Decl. at ¶ 8.]
 8

 9          12.       Each of the Cash-Out Parties have signed a stipulation, which are being
10   docketed concurrently with this Motion (the “Stipulations”). Each Stipulation provides for
11   consent to the Sale pursuant to 11 U.S.C. § 363(f)(2), and provides for a cash distribution to
12   each such party immediately after closing of the Sale (details provided below).
13
                             II.     LEGAL AUTHORITIES & ARGUMENT
14
     A. Private Sale in Sound Judgment and Good Faith
15
            13.       Section 363 of the Bankruptcy Code provides that a bankruptcy trustee “may
16
     use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11
17
     U.S.C. §363(b). A proposed sale may be approved by the Court if the sale is a sound exercise
18
     of the Trustee’s business judgment and is proposed in good faith and for fair value. In re Air
19
     Beds, Inc., 92 B.R. 419 (9th Cir. B.A.P. 1998).
20
            14.       In general, the terms of the sale are:
21

22
                              The assets being sold to the Buyer (“Assets”) are all assets of the
                               Debtors, excluding the Excluded Assets (as defined below).
23
                               For avoidance of doubt, the Assets include: (i) all properties,
24                             assets, goodwill, rights and claims of the Debtors, of whatever kind
                               and nature, real or personal, tangible or intangible (other than
25
                               Excluded Assets) including without limitation, contract rights, any
26                             permits, consents, licenses and approvals from any third party, (ii)
                               all intellectual property, assets, rights and claims of the Debtors,
27                             including, without limitation, trademarks, service marks, patents,
                               copyrights, trade secret and confidential information ; (iii) all
28
                               causes of action, claims, litigation, counterclaims, defenses or


                                                        -4-
     Case 19-17921-mkn     Doc 255     Entered 03/07/20 10:38:25        Page 5 of 34



 1                       rights related to the Debtors’ business or the Assets (“Causes of
                         Action”) of Seller, except for the Retained Litigation Claims
 2
                         (defined below); (iv) all contents of any bank account held in the
 3                       name of Reis & Irvy’s and Print Mates into which franchisee credit
                         card sales are deposited (the “Franchisee Revenues Bank
 4                       Accounts”); and (v) all books and records related to the above.
                         Buyer shall be responsible for determining which funds in the
 5
                         Franchisee Revenues Bank Accounts belong to which franchisee,
 6                       if any, and distributing the same.

 7               The assets not being sold to the Buyer (“Excluded Assets”) are:
 8                   -   The leasehold interest of any of the debtor entities in the
                         commercial lease for 2620 Financial Court, Suite 100, San Diego
 9
                         CA 92117.
10
                     -   The unearned insurance premiums for the following insurance
11                       policies: (i) an employment practices insurance policy from
                         Lloyd’s of London, and (ii) a cyber liability insurance policy from
12
                         Crum & Forster Indemnity Co.
13
                     -   The proceeds of any insurance policy including but not limited to
14                       any director and officer’s liability insurance policy.
15                   -   The contents of any bank accounts held in any of the Debtor’s
                         names, including all Debtor-In-Possession bank account(s)
16
                         established by any of the Debtors, but excluding any Franchisee
17                       Revenue Bank Accounts.

18                   -   The Presto kiosk(s).
19                   -   An irrevocable license to the Books and Records as set forth
                         above.
20

21                   -   The following litigation claims (“Retained Litigation Claims”):
                         any and all claims and Causes of Action held by Seller against any
22                       person or entity, either individually or in their capacity as a
                         director and/or officer of any of the debtor entities, whether under
23
                         state law, Federal law, or otherwise as follows: (i) all claims
24                       arising under any chapter of the United States Bankruptcy Code,
                         (ii) all claims arising under the fraudulent transfer statutes of any
25                       State, and (iii) all D&O claims that may exist against the directors
                         and officers of the debtors, whether brought as direct claims or
26
                         derivatively, other than Causes of Action against Ryan Polk,
27                       Lavaille Lavette, Chris Maudlin, and Thomas McChesney which
                         are being purchased as part of the Assets.
28




                                                  -5-
     Case 19-17921-mkn            Doc 255     Entered 03/07/20 10:38:25         Page 6 of 34



 1                     Buyer shall pay $1,909,000.00 to purchase the Assets, comprised of a
                        $909,000 cash payment, and a $1,000,000 credit bid.
 2

 3                     Within two days after the closing of the Sale, the Trustee shall distribute
                        the following amounts to the Cash-Out Parties, in satisfaction of the
 4                      Stipulations:
 5                         -   $409,000 to Flex, Ltd. (comprised of $400,000 plus $9,000
 6
                               towards removal of the warehoused items);

 7                         -   $100,000 to Pitney Bowes Inc.; and

 8                         -   $85,000 to Socially Responsible Brands, Inc.
 9                     After distribution of the funds to the Cash-Out Parties, the remaining
10
                        $315,000.00 shall be unencumbered property of the Seller, available to
                        pay creditors and administrative claims of the Bankruptcy Estates.1
11

12
     The specific terms of the proposed Sale is contained in the APA, which contains many terms

13
     and conditions. See EXHIBIT 2.

14
              15.       Based on the Trustee’s investigations into the Assets and the financial affairs

15
     of the Debtors, it is the Trustee’s business judgment that the Buyer’s offer represents a fair

16
     and reasonable offer for the Assets. [Trustee’s Decl. at ¶ 8.]

17
              16.       Furthermore, the Trustee believes that the Buyer, as a senior lienholder for the

18
     Assets, is the natural buyer for the Assets, and the Assets are more valuable to Buyer than to
     an interested third party. Additionally, Buyer’s knowledge of the Assets permits the sale to be
19
     “as is”, without any need for a due diligence period. Therefore, the Trustee, in his business
20
     judgment, believes that general marketing efforts would be not yield meaningfully
21
     competitive offers. There is no ready market for the Assets, and the costs of active
22
     solicitation would likely significantly diminish the purchase price because of the “melting ice
23
     cube” aspect of the Assets. Accordingly, the Trustee believes that the APA is the highest and
24
     best offer for the Bankruptcy Estates. [Trustee’s Decl. at ¶ 9.]
25
              17.       However, to account for the possibility that there are other interested parties,
26
     overbids may be presented at the hearing on this Motion, although no auction is expressly
27

     1
28       The Trustee shall reserve this portion of the purchase price in a segregated account until he can
         later determine how to allocate it across the Bankruptcy Estates.


                                                         -6-
     Case 19-17921-mkn            Doc 255     Entered 03/07/20 10:38:25         Page 7 of 34



 1
     contemplated and the Trustee will not be actively soliciting further offers. Any initial overbid
 2
     must be at least higher than the total Purchase Price. Prior to presenting any bid, a prospective
 3
     over-bidder must agree, in writing, to the same terms as described in the APA (other than
 4
     price) and agrees to execute a substantially similar agreement if they are the high bidder. All
 5
     prospective over-bidders must provide proof of funds to the Trustee no later than 24 hours
 6
     prior to the hearing on this motion (with the proven funds serving as the over-bidder’s
 7
     maximum overbid). Overbids must be for the entire set of Assets, not individual lots.
 8
              18.       The APA has been negotiated by the parties in good faith. [Trustee’s Decl. at
 9
     ¶ 10.]
10
              19.       The Trustee, in his business judgment, believes that: (i) the terms of the Sale,
11
     as set forth in the APA, constitute a fair and reasonable deal for the Bankruptcy Estates; and
12
     (ii) consummation of the Sale of the Assets on the terms of the APA is in the best interest of
13
     the Bankruptcy Estates, their creditors, and other parties-in-interest. [Id. at ¶ 11.]
14
              20.       For the reasons stated above, the proposed sale of the Assets should be
15
     approved as a sale being made in the Trustee’s sound judgment and in good faith.
16   Accordingly, the Trustee also requests that the Court deem the sale to be made in good faith,
17   and be afforded the protections found in 11 U.S.C. § 363(m).
18            21.       Furthermore, the Trustee has investigated the Buyer and the Debtors, and in
19   light of the significant consideration paid as part of the Sale, has concluded that:
20
                    -   The consideration provided by the Buyer pursuant to the APA, including the
21                      credit bid portion of the purchase price, is fair and adequate, and constitutes
                        reasonably equivalent value and fair consideration under the Bankruptcy Code
22                      and under the laws of the United States, including for purposes of the Uniform
23
                        Fraudulent Transfer Act and the Uniform Fraudulent Conveyance Act.

24                  -   Buyer is not a mere continuation of or successor to the Debtors in any respect,
                        and there is no continuity of enterprise between the Debtors and the Buyer.
25                      Accordingly, Buyer should take title to the Assets without any successor
                        liability.
26
     [Trustee’s Decl. at ¶ 12.]
27

28




                                                         -7-
     Case 19-17921-mkn          Doc 255      Entered 03/07/20 10:38:25         Page 8 of 34



 1   B. Sale Free and Clear of Liens, Claims, and Encumbrances
 2             22.    Section 363(f) of the Bankruptcy Code authorizes a trustee to sell property

 3   “free and clear of any interest in such property of an entity other than the estate” if one of the

 4   five conditions is satisfied. The second condition is: “(2) such entity consents”. 11 U.S.C. §

 5   363(f).

 6             23.    In the proposed Sale, all lienholders (each of which are being sent notice of this

 7   Motion) consent.2 Specifically: (i) the three Participating Lienholders are tendering

 8   conditional releases; (ii) the three Cash-out Buyers have signed the Stipulations, each of

 9   which contains a term that provides for consent to the Sale pursuant to 11 U.S.C. § 363(f)(2);

10   and (iii) Genext Loan, LLC, as Buyer, is obviously consenting to the Sale. Accordingly, the

11   sale can be made free and clear of liens, claims, and encumbrances.

12   C. Relief under Bankruptcy Rule 6004(h) is Appropriate
13             24.    Bankruptcy Rule 6004(h) provides that an "order authorizing the use, sale, or
14   lease of property . . . is stayed until the expiration of 14 days after entry of the order, unless

15   the court orders otherwise." The Trustee requests that any order authorizing it to sell the

16   Property be effective immediately by waiving the 14-day stay of Bankruptcy Rule 6004(h).

17             25.    The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an

18   objecting party to appeal before an order can be implemented. See Advisory Committee

19   Notes to Bankruptcy Rule 6004(h). Although Bankruptcy Rule 6004(h) and the Advisory

20   Committee Notes are silent as to when a court should "order otherwise" and eliminate or

21   reduce the 14-day stay, Collier on Bankruptcy suggests that the 14-day stay period should be

22   eliminated to allow a sale or other transaction to close immediately "where there has been no

23   objection to the procedure." 10 Collier on Bankruptcy, § 6004.10 (15th rev.). Collier further

24   suggests that if an objection is overruled, and the objecting party informs the court of its intent

25   to appeal, the stay may be reduced to the amount of time actually necessary to seek a stay,

26   unless the court determines that the need to proceed sooner outweighs the interests of the

27   objecting party. [Id.]

28
     2
         Excluding Presto, but the Presto assets are Excluded Assets and thus not part of the Sale.


                                                       -8-
     Case 19-17921-mkn        Doc 255      Entered 03/07/20 10:38:25        Page 9 of 34



 1
                                    III.    RELIEF REQUESTED
 2
            26.     By this Motion, the Trustee seeks the entry of an order: (i) approving the Sale
 3
     of the Assets free and clear of liens, claims, and encumbrances, on the terms and conditions of
 4
     the APA attached hereto; (ii) approval of the Lien Releases; (iii) waiver of the 14-day stay;
 5
     and (iv) related relief. The specific proposed form of order for which approval is sought
 6
     (inclusive of findings of fact) is attached as Exhibit A to the APA.
 7
                                              #####
 8
     DATED: March 6, 2020                          ATKINSON LAW ASSOCIATES LTD.
 9

10
                                                   By:           /s/ Robert Atkinson
                                                           ROBERT E. ATKINSON, ESQ.
11                                                         Nevada Bar No. 9958
                                                           Attorney for Trustee Brian D. Shapiro
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -9-
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 10 of 34




      EXHIBIT 1 to MOTION TO SELL:


      ASSET PURCHASE AGREEMENT
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 11 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 12 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 13 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 14 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 15 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 16 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 17 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 18 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 19 of 34




                EXHIBIT A to APA:


 PROPOSED ORDER APPROVING SALE
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 20 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 21 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 22 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 23 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 24 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 25 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 26 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 27 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 28 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 29 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 30 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 31 of 34
Case 19-17921-mkn    Doc 255   Entered 03/07/20 10:38:25   Page 32 of 34




                    EXHIBIT B to APA:


            FORM OF BILL OF SALE
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 33 of 34
Case 19-17921-mkn   Doc 255   Entered 03/07/20 10:38:25   Page 34 of 34
